Citation Nr: 0802721	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-28 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for a psychiatric disability.

2.  Entitlement to a disability rating in excess of 20 
percent for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1965 to 
September 1967.  He also had prior active service of three 
years and ten months.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

The veteran was scheduled for a hearing before the Board in 
Washington, D.C., on July 5, 2006, but failed to appear 
without explanation.  He has not requested that the hearing 
be rescheduled.  Accordingly, his request for a Board hearing 
is considered withdrawn.  

The issue of entitlement to a disability rating in excess of 
20 percent for a low back disorder is addressed in the REMAND 
that follows the order section of this decision.


FINDING OF FACT

Throughout the period of the claim, the veteran's service-
connected psychiatric disability has been productive of 
occupational and social impairment that more nearly 
approximates total than deficiencies in most areas.


CONCLUSION OF LAW

Throughout the period of the claim, the criteria for a 100 
percent disability rating for psychiatric disability have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9400 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the veteran has 
been provided all required notice, to include notice 
pertaining to the effective-date element of his claim.  In 
addition, the evidence currently of record is sufficient to 
establish the veteran's entitlement to a 100 percent 
evaluation for his anxiety reaction throughout the period of 
this claim.  Therefore, no further development is required 
under 38 U.S.C.A. §§ 5103, 5103A (West 2002) 38 C.F.R. § 
3.159 (2007).

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1.

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

A 50 percent rating is warranted for anxiety reaction if it 
is productive of occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9400.

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9400.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9400.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  In this regard the 
Board notes that where entitlement to compensation has 
already been established and an increase in the disability is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In an October 1969 rating decision the veteran was granted 
service connection for anxiety reaction and assigned a non-
compensable disability evaluation, effective May 7, 1969.  An 
August 1974 rating decision increased his disability rating 
for anxiety reaction to 30 percent, effective April 10, 1974.  
In the October 2003 rating decision currently on appeal, the 
evaluation for the veteran's anxiety reaction was increased 
to 50 percent, effective May 27, 2003.  The Board notes that 
the veteran has also been found to have an impulse control 
disorder, which the RO has considered in evaluating the 
veteran's service-connected disability.  The veteran claims 
that he is entitled to a higher disability rating and the 
Board agrees.  As explained below, the Board has determined 
that the social and occupational impairment from the 
disability more nearly approximates total than deficiencies 
in most areas.

The Board notes that even after he filed his increased rating 
claim the veteran was somewhat reticent to outline the 
details of his angry outbursts, which reticence was 
documented in a November 2003 VA outpatient psychiatry 
progress note.  That notwithstanding, the record is rife with 
reported examples of the veteran's violent conduct.  From the 
date he filed his claim, May 27, 2003, his behavior has 
included repeatedly screaming at and pushing his son and his 
wife and, it appears on at least one occasion, his son's 
sports coach; other, numerous instances of losing his temper 
and becoming physically "rough" with his wife and son; 
examples of road rage and other grossly inappropriate 
behavior, such as driving at speeds of up to 130 miles per 
hour or yelling at a traffic signal person at a road 
construction site; "blacking out" while under the sway of 
his explosive temper and thereafter being unable to "pull 
back" from trying to harm people; throwing objects at his 
wife and son, to include a telephone; punching his son a few 
times; and disputes with neighbors, to include reported 
confrontations leading, it appears, to him hitting people and 
being unable to "stop himself."  Clinical evidence also 
documents the veteran's repeated episodes of a "lapse of 
memory" akin to a brief disorientation to time or place, to 
include while he is driving at high speeds.  

The veteran was afforded VA examinations to determine the 
degree of severity of his psychiatric disability in September 
2003 and May 2005.

At his September 2003 VA examination, the veteran was 
diagnosed with chronic moderate-to-severe generalized anxiety 
disorder, with depression; and a severe impulse control 
disorder, not otherwise specified.  The veteran was no longer 
working at the time.  The examiner found that the veteran 
presented as honest and forthright.  A current history of 
physical aggression toward family members was noted at the 
time.  The examiner stated that the veteran's episodic 
anxiety, stress, and impulse control issues would likely 
disrupt his day-to-day short-term memory and concentration 
skills.  He concluded that the veteran's psychiatric 
condition had worsened since his retirement and that his 
current ability to function both personally and socially was 
rather severely impaired due to the increase in his anger and 
anxiety.

At his May 2005 VA examination the veteran was diagnosed with 
chronic moderate-to-severe generalized anxiety disorder, with 
associated depression; and a chronic severe intermittent 
explosive disorder.  He had not worked at any time since 
2003.  Aforementioned anger and other anxiety-derived 
behaviors leading up to and including violence towards 
others, as well as related episodic "black outs" and memory 
lapses, were noted at the time.  The examiner (who had also 
examined the veteran in 2003) deemed his symptoms to have 
increased in severity since then.  On examination, it was 
found that the veteran "is prone to episodes where he 
threatens others."  The examiner deemed him at risk for 
sudden and marked outbursts of aggressive or even violent 
behavior.  It was determined that were the veteran a 
candidate for competitive employment, the severity of his 
anxiety and impulse control difficulties would likely result 
in marked problems maintaining appropriate emotional control 
and stability in work-related situations.

The Board finds that the veteran's occupational and social 
impairment can reasonably be construed as total.  To be sure, 
there is no evidence of a gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; an intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); or memory loss for names of close 
relatives, own occupation, or own name.  The aforementioned 
clinical evidence, however, reveals grossly inappropriate 
behavior; a persistent danger of hurting himself and others; 
and episodic disorientation to time and place.  38 C.F.R. § 
4.130, Diagnostic Code 9400 does not require that each 
symptom indicative of total occupational and social 
impairment be present.  The degree of social and occupational 
impairment resulting from the psychiatric disorder is 
paramount.

The Board notes that the veteran's Global Assessment of 
Functioning (GAF) scores were 49 in September 2003 and 46 in 
May 2005.  The GAF score is based on a scale reflecting 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 
32).  GAF scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  

The record reveals that the veteran has not been employed 
during the pendency of his claim, and it furthermore appears 
from the record that his not working is attributable to both 
his physical and mental problems.  Moreover, the VA clinician 
who examined the veteran in May 2005 in essence concluded 
that he severely doubted the veteran's ability to work in any 
gainful capacity due to his service-related anxiety and 
impulse control difficulties.  Finally, the Board finds the 
veteran's statements to be credible.  

In accordance with 38 C.F.R. § 4.7, and giving the benefit of 
the doubt to the claimant, see Gilbert, at 53, the Board 
concludes that a 100 percent disability rating is warranted 
throughout the period of the claim. 


ORDER

Entitlement to a 100 percent evaluation for psychiatric 
disability throughout the period of the claim is granted, 
subject to the criteria governing the payment of monetary 
benefits.


REMAND

The claims files contain no clinical treatment records 
detailing the severity of the veteran's back disorder since 
his April 2005 VA examination.  The veteran and his 
representative, however, continue to seek a disability rating 
in excess of 20 percent for his back disorder.  Moreover, in 
an October 2005 statement in support of the claim, the 
veteran mentioned his reconstructive knee surgeries and 
alluded to the orthopedic challenges they have presented, to 
include his need for a cane and for medication. 

A VA treatment record dated May 27, 2003, the date the 
veteran filed his increased rating claim, reflects a 
diagnosis of chronic low back pain with left sciatica.  On a 
VA examination in September 2003, the veteran reported that 
over the years his low back pain had progressed to involve 
radiation of pain and discomfort into both legs.  It was 
determined from May 2003 X-ray evidence that the veteran 
showed generalized degenerative changes of the lumbar spine, 
especially at the L2-3 disc space, and that his history was 
consistent with intermittent flare-ups of sciatica, right 
greater than left.  On a VA examination in April 2005, it was 
stated that "there are no radiculopathies" but this was 
noted in the report under the rubric of patient-reported 
history prior to the actual physical examination findings.  
No X-ray diagnostic tests were ordered on that occasion.  
Instead, the examiner quoted as authoritative the May 2003 X-
ray findings that had formed the basis for the September 2003 
examination's finding with regard to sciatica in the first 
place.  

The evidence currently of record suggests that a separate 
rating may be warranted for a neurological impairment; 
however, the evidence currently of record does not provide 
sufficient information for the Board to determine the 
appropriate rating for any such neurological impairment.  On 
remand, a clarifying opinion should be obtained as to whether 
and if so to what degree any neurological problems are a 
continuing disease process of the service-connected back 
disorder.

The "duty to assist" requires a "thorough and 
contemporaneous medical examination" that is sufficient to 
ascertain the current level of disability, and accounts for 
its history.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  
This medical examination must consider the records of prior 
medical examinations and treatment in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  In light of the time since his last examination as 
well as evidence that neurological impairment is associated 
with the service-connected back disorder, and related 
inadequacies in the September 2003 and April 2005 VA 
examination reports, the Board is of the opinion that the 
veteran should be afforded a new examination addressing the 
severity of his back disorder.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The veteran should be provided all 
notice required under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2007).

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  In any event, 
it should associate with the claims 
folder a copy of any pertinent VA 
outpatient records for the period since 
April 2005.  If the RO or the AMC is 
unsuccessful in its efforts to obtain any 
evidence identified by the veteran, it 
should so inform the veteran and his 
representative and request them to submit 
the outstanding evidence.

3.  Then, the RO or the AMC should 
arrange for the veteran to be afforded a 
VA examination to determine the current 
degree of severity of his low back 
disorder.  The claims folders must be 
made available to and reviewed by the 
examiner.  All indicated studies, 
including X-rays and range of motion 
studies in degrees, should be performed.  
In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and to the extent possible, the examiner 
should assess the degree of severity of 
any pain.

The extent of any incoordination, 
weakened movement and excess fatigability 
on use should also be described by the 
examiner.  If feasible, the examiner 
should assess the additional functional 
impairment due to weakened movement, 
excess fatigability, or incoordination in 
terms of the degree of additional range 
of motion loss of the low back.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.

The examiner should specifically 
determine if the veteran has any 
intervertebral disc disease of the 
lumbosacral spine and if so he should 
provide an opinion as to whether there is 
a 50 percent or better probability that 
this disorder is related to his service-
connected low back disorder.  The 
examiner should specifically identify any 
evidence of neuropathy due to the 
service-connected disability, to include 
reflex changes, characteristic pain, and 
muscle spasm.  If muscle spasm or 
guarding is present, the examiner should 
state whether it is severe enough to 
result in an abnormal gait or abnormal 
spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis.  
The examiner should indicate with respect 
to each lower extremity whether there is 
any neurological impairment consistent 
with complete paralysis of the sciatic 
nerve or incomplete paralysis of the 
sciatic nerve.  If the examiner is of the 
opinion that it is consistent with 
incomplete paralysis of the sciatic 
nerve, he or she should indicate whether 
the incomplete paralysis is severe with 
marked muscular atrophy, moderately 
severe, moderate, or mild.  The examiner 
should also assess the frequency and 
duration of any episodes of 
intervertebral disc syndrome disability, 
and in particular should assess the 
frequency and duration of any episodes of 
acute signs and symptoms of 
intervertebral disc syndrome that require 
bed rest prescribed by a physician and 
treatment by a physician.  

The examiner should also provide an 
opinion concerning the impact of the 
veteran's low back disorder on his 
ability to work.

4.  Thereafter, the RO or the AMC should 
review the claims folders and ensure that 
the requested development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

5.  The RO or the AMC should also 
undertake any other indicated 
development.

6.  Then, the RO or the AMC should 
readjudicate the issue on appeal based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 

(CONTINUED ON NEXT PAGE)


Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


